Citation Nr: 9918745	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-48 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
impairment.

2.  Entitlement to service connection for hypertension and 
gastrointestinal disorder secondary to the service-connected 
bronchitis and rhinitis with pharyngitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from November 1949 to 
November 1963.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
service-connection for a impaired hearing disability as well 
as a claim for service connection for hypertension and a 
gastrointestinal disorder secondary to his service-connected 
disabilities.

The Board has determined that the case must be remanded for 
further development of the issue of entitlement to service 
connection for bilateral hearing impairment.  Therefore, the 
Board will only address the remaining issue in the body of 
this decision and reserve further comment on the hearing 
impairment issue for the remand appended to the end of this 
decision.


FINDINGS OF FACT

1.  The service medical records are silent for treatment or 
diagnosis referable to hypertension or a gastrointestinal 
disorder.  

2.  The earliest medical evidence of hypertension is a 
diagnosis of the disorder in private medical records dated in 
1995; the earliest medical evidence of a gastrointestinal 
disorder is a reported history of peptic ulcer disease in a 
hospital report dated in 1976.

3.  There is no objective medical evidence of record which 
links the appellant's hypertension or any gastrointestinal 
disorder to service or to any service-connected disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
hypertension and gastrointestinal disorder secondary to the 
service-connected bronchitis and rhinitis with pharyngitis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, 1131, compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Moreover, there must 
be medical evidence that links a current disability with 
events in service or with a service-connected disability.  
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to 
secondary service connection for hypertension and a 
gastrointestinal disorder.

Review of the service medical records revealed no evidence of 
either hypertension or a gastrointestinal disorder.  The 
veteran's discharge medical examination report dated October 
1963, noted normal heart, vascular and gastrointestinal 
systems with recorded blood pressure of 112/70.  

Following discharge from service, the veteran filed a claim 
for service connection for chronic bronchitis and nasal 
disability.  By rating decision of August 1964, the RO 
awarded service connection for chronic bronchitis (10%) and 
chronic rhinitis (0%).  

Hospital records from a county hospital dated December 1970 
to January 1971, reflected diagnosis and treatment for 
sinusitis and bronchitis.  A deposition dated November 1975, 
letter dated March 1975, and copies of treatment records from 
Glen Richards, M.D, dated 1973 to 1975, show treatment for 
chronic bronchitis.  A VA hospitalization report dated 
September 1975 reflected voluntary admission for history of 
chronic bronchitis; it was also noted that veteran had 
history of peptic ulcer disease which responded to therapy in 
past.  During his stay, the veteran was also provided a 
psychiatric consult and given a temporary diagnosis of 
chronic anxiety reaction.  A hospital record from Our Lady of 
Mercy Hospital dated March 1976, showed treatment for chronic 
bronchitis.  He was also noted to have chronic anxiety and to 
be under stress due to a constant "battle" with the VA.

In August 1976, the Board denied entitlement to service 
connection for a psychiatric disorder as secondary to the 
veteran's service-connected bronchitis.  The August 1976 
decision is final and the veteran to date has not attempted 
to reopen the claim for service connection for a psychiatric 
disorder.  

Statement from W. M. Stephen, M.D., dated May 1988, indicated 
treatment since August 1977 for bronchitis.  He had also 
referred the veteran to a pulmonary specialist, Dr. R. C. 
Dale.  Letters from Dr. Dale, dated August 1980 and January 
1981, revealed diagnosis and treatment for chronic 
bronchitis.  It was noted that review of old medical 
histories showed a note of prior peptic ulcer disease.  It 
was further noted in August 1980, that the veteran believed 
his anxiety increased his breathing problems and the 
physician believed this was probably true.  Elevated blood 
pressure readings were also noted in 1980.  There was no 
further reference to either hypertension or a 
gastrointestinal disorder.

VA examination reports, dated February 1983, January 1986, 
January and September 1988, revealed no evidence of either 
hypertension or a gastrointestinal disorder.  VA examination 
report dated September 1991 for evaluation of bronchitis, did 
reflect elevated blood pressure readings; however, there was 
no clinical or medical opinion as to any relationship with 
the veteran's service-connected bronchitis and/or rhinitis.

Private medical records from G. Richards, M.D., dated from 
August 1995 to April 1996, reflect diagnosis and treatment 
for numerous disorders to include: (1) peptic disease; (2) 
esophogical stricture; (3) essential hypertension; (4) 
obesity; (5) history of chronic bronchitis; (6) sleep 
disturbance; and (7) manic personality.  Review of these 
records revealed no reference of any relationship between the 
veteran's diagnosed hypertension and gastrointestinal 
disorders and his service-connected chronic bronchitis and/or 
rhinitis.  

A medical statement from W. M. Stephan, M.D., dated March 
1996, indicated that the veteran had been treated for 
bronchiectasis with recurring acute bronchitis since 1980.  
He had also been treated for irritable bowel syndrome with 
symptomatic hemorrhoids.  Recently, he had received 
medications for active symptoms of reflux esophagitis and 
symptomatic hemorrhoids.  There was no reference to any 
relationship between these gastrointestinal disorders and the 
veteran's service-connected chronic bronchitis and/or 
rhinitis.

VA examination reports dated March 1996, evaluated the 
veteran's service-connected bronchitis and rhinitis.  Review 
of these reports revealed no clinical evidence or medical 
opinion of any relationship between the veteran's service-
connected disabilities and his hypertension and/or 
gastrointestinal disorder(s).

By written statements dated March 1996 and September 1996, 
the veteran alleged that his recently diagnosed hypertension 
and gastrointestinal disorders were "all inter related to my 
other service connected disabilities."  He also expressed 
his belief that the stress from his service-connected 
disabilities had contributed to the development of the 
claimed hypertension and gastrointestinal disorders.  He 
further indicated that both Dr. Stephan and Dr. Richards, his 
current treating physicians, had indicated that this was so.  

By rating decision of June 1996, the RO denied the veteran's 
claim for service connection for hypertension and 
gastrointestinal disorder secondary to the service-connected 
bronchitis and rhinitis with pharyngitis.

ANALYSIS

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his current hypertension 
and/or gastrointestinal disorder(s) began in service or that 
there is a link between these disorders and his period of 
service, or a link between these disorders and his service-
connected disabilities, this claim must be deemed not well 
grounded and therefore denied.  As noted above, the service 
medical records are silent as to either hypertension or a 
gastrointestinal disorder.  Also, there is no medical 
evidence that links his post-service diagnosis of 
hypertension and gastro-intestinal(s) disorders either to his 
prior period of service or his service-connected chronic 
bronchitis or rhinitis.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for hypertension and a 
gastrointestinal disorder.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  Whereas the Board has determined that the 
appellant's claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Schroeder v. 
West, No. 97-131 (U.S. Vet. App. Feb. 8, 1999); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a September 1996 statement of the 
case (SOC) and June 1998 supplemental statement of the case 
(SSOC) which informed the appellant that the reason his claim 
for hypertension and a gastrointestinal disorder had been 
denied was that there was no medical evidence of a link 
between these disorders and his prior service or his service-
connected disabilities.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

Service connection for hypertension and a gastro-intestinal 
disorder is denied.


REMAND

With regard to the claim for bilateral hearing impairment, it 
is noted that the veteran contends that his current hearing 
loss, as evidenced by a private audiological evaluation dated 
September 1995, is attributable to acoustic trauma 
experienced during his prior service.  In support of this 
contention, the veteran has submitted medical records from 
Glen Richards, M.D., dated April 1996, that noted a diagnosis 
of hearing loss secondary to working on jets.  It is noted 
that the veteran has not been afforded a VA examination; nor 
has the RO obtained the actual medical records from an 
audiological evaluation conducted in the office of Dr. Jules 
Musinger in July 1996.  

It is the Board's opinion that further development of the 
case is necessary in order to give the veteran every 
consideration with respect to the present appeal.  Thus, this 
case is REMANDED to the RO for the following actions:

1.  The RO, with any necessary 
authorization from the veteran, should 
attempt to obtain and associate with the 
claims folder, copies of the veteran's 
medical records, to include audiological 
evaluation results, from Dr. Jules 
Musinger, Suite 115, 1561 Long Pond Road, 
Rochester, NY 14626.  If no records can 
be obtained, the veteran and his 
representative should be informed of the 
negative results.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded a VA 
audiologic examination to determine the 
nature and severity of his bilateral 
hearing impairment, if any.  The chief 
audiologist should provide a medical 
opinion as to the etiology of any hearing 
impairment.  If the etiology cannot be 
medically determined, it should be so 
stated.  The claims folder must be made 
available for review by the medical 
examiner prior to the examination to 
facilitate study of this case.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim.  If the 
issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
They should be afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter the case should be returned to the Board, in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


